Citation Nr: 0017593
Decision Date: 07/05/00	Archive Date: 10/03/00


DOCKET NO.  95-11 990	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office and Insurance 
Center in Philadelphia, Pennsylvania


THE ISSUE

Entitlement to service connection for the cause of the veterans 
death.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant and Daughter






ATTORNEY FOR THE BOARD

D. Odlum, Associate Counsel


INTRODUCTION

The veteran had active military service from May 1966 to May 1968.  

This matter is before the Board of Veterans' Appeals (Board) on 
appeal from a April 1995 rating decision from the Philadelphia, 
Pennsylvania Department of Veterans Affairs (VA) Regional Office 
and Insurance Center (RO&IC).  


FINDING OF FACT

The probative evidence of record does not show that a disability 
related to active service was the principal or contributory cause 
of death.  


CONCLUSION OF LAW

The cause of the veteran's death is not related to an injury or 
disease incurred in or aggravated by active service.  38 U.S.C.A. 
§§ 1110, 1112(c)(1), 1310, 5107 (West 1991 & Supp. 1999); 
38 C.F.R. §§ 3.303, 3.309(a)(e), 3.310, 3.312 (1999).  


REASONS AND BASES FOR FINDING AND CONCLUSION

Factual Background

The veterans certification of death reveals that he died in 
December 1994.  The cause of death was listed as metastatic 
transitional cell carcinoma of the bladder.  

Service medical records do not document a diagnosis of bladder 
cancer.  In October 1967 the veteran was seen for pain in the 
right upper quadrant.  The diagnosis on examination was 
gastroenteritis.  On separation examination, the abdomen was 
described as being normal and no diagnosis was documented.  

Private medical records reveal that the veteran presented to 
Lankenau Hospital in December 1993 with a two month history of 
increasing urinary frequency.  A bladder tumor was found.  A 
biopsy of the bladder tumor revealed papillary transitional cell 
carcinoma, grade II.  The prognosis was felt to be very poor 
because of probable metastasis to the pelvis and peri-aortic lymph 
nodes.  

The death certificate reveals that the veteran passed away in 
December 1994 of metastatic transitional cell carcinoma of the 
bladder.  It was noted that the interval between onset and death 
was 12 months.  

In January 1995 Dr. J.T.S. noted that he had been treating the 
veteran for aggressive transitional cell carcinoma of the bladder.  
He noted that this was a young age for such a disease to occur.  
He also noted that the veteran did not have any of the usual risk 
factors associated with bladder cancer such as smoking or working 
in a chemical factory.  He finally noted that the veteran had 
apparently been exposed to AO.  

In September 1996 Dr. J.T.S. concluded that the veterans bladder 
cancer was the result of AO exposure.  In support of this 
conclusion, he noted that the veteran did not have any other 
predisposing factors to transitional cell carcinoma of the bladder 
such as cigarette smoking or working in the chemical industry.  He 
found that it was hard to imagine why some malignant disease such 
as prostate cancer could be considered as having been caused by AO 
and that bladder cancer was not.  

In May 1999 a hearing before the undersigned travel Member of the 
Board was conducted.  It was essentially contended that the 
veterans bladder cancer resulted from AO exposure.  See Tr., pp. 
1-5.  It was contended that the veteran had carcinoma which 
metastasized into the bladder resulting in eventual bladder 
cancer.  Tr., p. 6.  

In May 1999 the appellant submitted two treatises.  One concerned 
a chemical that caused bladder cancer and the other concerned 
dioxin and its chemical components.  She specifically referred to 
chlornaphazine and queried whether this substance was related to 
the chemical components of dioxins.  

The first treatise, apparently written by Dr. R.N.H., noted that 
chlornaphazine was a drug used to treat polycythemia vera and 
Hodgkins lymphoma and that it was withdrawn from the market in 
1964 because it was found to cause bladder cancer.  

The second treatise discusses AO as a mixture of herbicides that 
were used between 1963 and 1971 during the Vietnam War.  AO 
contained two chlorophenoxy herbicides: 2,45-
trichlorophenoxyacetic acid (2,4,5-T) and 2,4-
dichlorophenoxyacetic acid (2,4-D).  It was noted that these 
substances were used primarily to defoliate forest trees and had 
previously been used in the 1940s to control broadleaf weeds in 
cereal grain fields, pastures, and turf, and to remove unwanted 
plants from rangeland, forests, noncropland, and waterways.  

In September 1999 the Board requested an independent medical 
expert opinion as to the issue of whether the veterans bladder 
cancer resulted from AO exposure.  

In January 2000, the independent medical expert, Dr. S.D.W., found 
that while it was unusual for an individual of the veterans age 
to develop aggressive bladder cancer, it clearly did occur, noting 
that he had personally seen a number of individuals in similar 
circumstances.  He concluded that the specific nature of the 
veterans illness was therefore not helpful in determining the 
cause of that illness.  

Dr. S.D.W. further noted that while many individuals have 
identified risk factors for bladder cancer (most commonly 
cigarette smoking), the relationship to bladder cancer is less 
direct than it is for lung cancer.  He found that individuals 
without obvious risk factors had developed aggressive bladder 
cancer.  

Dr. S.D.W. acknowledged that bladder cancer is frequently related 
to chemical exposure, and that the most prominent cause by far was 
cigarette smoking.  He also noted that aniline dyes were 
associated with the development of bladder cancer.  While 
acknowledging that he was not an expert in epidemiology, he noted 
that review of available literature did not list dioxins as a 
causative factor of bladder cancer.  

In April 2000 a second medical opinion was provided by Dr. H.M.D.  
The physician noted the veterans history of service in Vietnam 
and that he had been exposed to AO.  He noted his post-service 
medical history of transitional cell bladder cancer.  Dr. H.M.D. 
noted and summarized the opinions of both Dr. J.T.S. and Dr. 
S.D.W.  

Dr. H.M.D., citing to the Veterans and Agent Orange 1998 update, 
found that the incidence of transitional cell carcinoma of the 
bladder in the veterans age group was 16/100,000.  

Dr. H.M.D. found that there were no data available in literature 
to support Dr. J.T.S.s opinion about the relationship of rapid 
progression of bladder cancer and the relative young age of the 
veteran at the time of the diagnosis to AO as the cause.  

Dr. H.M.D. then noted that epidemiologic and herbicide studies 
reviewed in Veterans and Agent Orange Updates from 1994, 1996, and 
1998 suggested that the relationship of AO as a cause of bladder 
cancer was none to weak.  

Based on these findings, Dr. H.M.D. concluded that the likelihood 
that AO was the cause of the veterans bladder cancer was low to 
none.  

Criteria

A claim for service connection for the cause of death is treated 
as a new claim, regardless of the status of adjudication of 
service-connected-disability claims brought by the veteran before 
his death; therefore, the claim must be well-grounded.  See Lathan 
v. Brown, 7 Vet. App. 359 (1995); 38 C.F.R. § 20.1106 (1999).

The United States Court of Appeals for Veterans Claims (Court) has 
held that a well grounded claim is "a plausible claim, one which 
is meritorious on its own or capable of substantiation.  Such a 
claim need not be conclusive but only possible to satisfy the 
initial burden of § [5107(a)]."  Murphy v. Derwinski, 1 Vet. 
App. 78, 81 (1990).  

The Court has articulated the requirements for a well-grounded 
claim for service connection as follows: (1) medical evidence of a 
current disability; (2) medical or, in certain circumstances, lay 
evidence of inservice incurrence or aggravation of a disease or 
injury; and, (3) medical evidence of a nexus between the claimed 
inservice injury or disease and a current disability.  See Caluza 
v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F.3d 
604 (Fed. Cir. 1996) (table).


Evidence submitted in support of the claim must be accepted as 
true for the purpose of determining whether the claim is well 
grounded, except when the evidentiary assertion (other than in a 
government record) is inherently incredible or when the fact 
asserted is beyond the competence of the person making the 
assertion.  Hensley v. West, No. 99-7029 (Fed. Cir. May 12, 2000).  

In order to establish service connection for a claimed disability 
the facts must demonstrate that a disease or injury resulting in 
current disability was incurred in the active military service or, 
if pre-existing active service, was aggravated therein.  
38 U.S.C.A. § 1110 (West 1991); 38 C.F.R. § 3.303 (1999).  

Continuous service for 90 days or more during a period of war, and 
post-service development of a presumptive disease to a degree of 
10 percent within one year from the date of termination of such 
service, establishes a presumption that the disease was incurred 
in service.  38 C.F.R. §§ 3.307, 3.309 (1999).  

If not shown in service, service connection may be granted for a 
malignant tumor if shown disabling to a compensable degree during 
the first post service year.  38 U.S.C.A. §§ 1101, 1112, 1113, 
1137 (West 1991 & Supp. 1999);  38 C.F.R. §§ 3.307, 3.309 (1999).  

In addition to law and regulations regarding service connection, 
the Board notes that a disease associated with exposure to certain 
herbicide agents listed in 38 C.F.R. § 3.309(e) (1999) will be 
considered to have been incurred in service under the 
circumstances outlined in that section, even though there is no 
evidence of such disease during such period of service.  38 C.F.R. 
§ 3.307(a) (1999).  




If a veteran was exposed to a herbicide agent during such active 
military, naval, or air service, the following diseases shall be 
service-connected if the requirements of 38 C.F.R. § 3.307(a)(6) 
are met, even though there was no record of such disease during 
service, provided further that the rebuttable presumption 
provisions of 38 C.F.R. § 3.307(d) are also satisfied: Chloracne 
or other acneiform disease consistent with chloracne; Hodgkins 
disease; non- Hodgkins lymphoma; acute and subacute peripheral 
neuropathy; Porphyria cutanea tarda; Prostate cancer; Multiple 
myeloma; Respiratory cancers (cancers of the lung, bronchus, 
larynx or trachea); or Soft tissue sarcoma.  38 C.F.R. § 3.309(e) 
(1999).  

These diseases shall become manifest to a degree of 10 percent or 
more at any time after service, except that chloracne or other 
disease consistent with chloracne, and porphyria cutanea tarda 
shall have become manifest to a degree of 10 percent or more 
within a year, and respiratory cancers within 30 years, after the 
last date on which the veteran was exposed to an herbicide agent 
during active military, naval, or air service.  38 C.F.R. 
§ 3.307(a)(6)(ii) (1999).

The Secretary has also determined that there was no positive 
association between exposure to herbicides and any other condition 
for which he has not specifically determined that a presumption of 
service connection is warranted.  59 Fed. Reg. 57589 (1996) 
(codified at 38 C.F.R. §§ 3.307, 3.309).  

Service connection may also be granted for any disease diagnosed 
after discharge, when all the evidence, including that pertinent 
to service, establishes that the disease was incurred in service.  
38 C.F.R. § 3.303(d) (1999).  


In cases of service connection for the cause of death of the 
veteran, the first requirement of a current disability will always 
have been met, the current disability being the condition that 
caused the veteran to die; however, the last two requirements for 
a well-grounded claim must be supported by the record.  Carbino v. 
Gober, 10 Vet. App. 507, 509 (1997).  

In order to establish service connection for the cause of the 
veteran's death, the evidence must show that a disability incurred 
in or aggravated by active service was the principal or 
contributory cause of death.  38 U.S.C.A. § 1310 (West 1991); 
38 C.F.R. § 3.312(a) (1999).

In order to constitute the principal cause of death the service-
connected disability must be one of the immediate or underlying 
causes of death, or be etiologically related to the cause of 
death.  38 C.F.R. § 3.312(b) (1999).

Contributory cause of death is inherently one not related to the 
principal cause.  In order to constitute the contributory cause of 
death it must be shown that the service-connected disability 
contributed substantially or materially; that it combined to cause 
death; that it aided or lent assistance to the production of 
death.  It is not sufficient to show that it casually shared in 
producing death, but rather it must be shown that there was a 
causal connection.  38 C.F.R. 3.312(c).

If the service-connected disability affected a vital organ, 
careful consideration must be given to whether the debilitating 
effects of the service-connected disability rendered the veteran 
less capable of resisting the effects of other diseases.  There 
are primary causes of death which by their very nature are so 
overwhelming that eventual death can be anticipated irrespective 
of coexisting conditions, but, even in such cases, there is for 
consideration whether there may be a reasonable basis for holding 
that a service-connected condition was of such severity as to have 
a material influence in accelerating death.  

In this situation, however, it would not generally be reasonable 
to hold that a service-connected condition accelerated death 
unless such condition affected a vital organ and was of itself of 
a progressive or debilitating nature.  38 C.F.R. § 3.312(c)(3), 
(4) (1999); Lathan v. Brown, 7 Vet. App. 359 (1995).  

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the appellant prevailing in either event, 
or whether a preponderance of the evidence is against the claim, 
in which case, the claim is denied.  Gilbert v. Derwinski, 1 Vet. 
App. 49 (1990).

When, after consideration of all of the evidence and material of 
record in an appropriate case before VA, there is an approximate 
balance of positive and negative evidence regarding the merits of 
an issue material to the determination of the matter, the benefit 
of the doubt in resolving each such issue shall be given to the 
appellant.  38 U.S.C.A. § 5107(b) (West 1991); 38 C.F.R. §§ 3.102, 
4.3 (1999).

Analysis

The Board initially notes that bladder cancer is not currently 
listed as one of the presumptive diseases under the regulations 
pertaining to chronic diseases or to diseases associated with 
herbicide exposure.  38 C.F.R. § 3.309 (a)(d).  

The Board finds that the appellant's claim for service connection 
for the cause of the veterans death is well grounded.  
38 U.S.C.A. § 5107(a) (West 1991).  The cause of the veterans 
death was listed as bladder cancer and Dr. J.T.S. opined that such 
bladder cancer was caused by exposure to AO in service.  
Therefore, the claim is well-grounded.  

The Board is also satisfied that all relevant facts have been 
properly developed, and that no further assistance is required in 
order to satisfy the duty to assist mandated by 38 U.S.C.A. 
§ 5107(a) (West 1991).  The appellant has not indicated the 
presence of other evidence that has not already been obtained by 
the RO.  

The truthfulness of evidence is presumed in determining whether a 
claim is well grounded.  Meyer v. Brown, 9 Vet. App. 425, 429 
(1996).  However, the presumption of credibility does not extend 
to the point beyond which it is determined that a claim is well 
grounded.  King v. Brown, 5 Vet. App. 19, 21 (1993); Chipego v. 
Brown, 4 Vet. App. 102, 104-105 (1993). 

In a claim that has been found to be well-grounded, the Board is 
required to consider and discuss all evidence on both sides of the 
issue, and to reconcile any conflicts among such evidence, or, 
alternatively, provide an explanation of the reasons for rejecting 
evidence favorable to the appellant or determining that such 
evidence is of little relative weight or probative value.  Quiamco 
v. Brown, 6 Vet. App. 304, 308 (1994); Gilbert v. Derwinski, 
1 Vet. App. 49 (1990).  

After a careful review of the record, the Board concludes that a 
preponderance of the medical evidence demonstrates that the cause 
of the veterans death was not incurred in or was a result of 
service, including AO exposure.  

The evidence in favor of the appellants claim consists of the 
opinions provided by Dr. J.T.S. indicating that the veterans 
bladder cancer resulted from exposure to AO.  

The evidence against her claim consists of the medical opinions 
provided by Dr. S.D.W. and Dr. H.M.D.  In addition, other medical 
evidence of record does not document a link between the veterans 
bladder cancer and service, including AO exposure.  

The Board first notes that there is no competent evidence of 
record indicating a link between the veterans bladder cancer and 
military service other than through exposure to AO.  

Regarding the relationship between the veterans bladder cancer 
and AO exposure, the Board concludes that the probative value of 
Dr. J.T.S.s opinion is weakened by its own lack of substantiation 
and by the opinion of Dr. S.D.W.  The Board further concludes that 
the opinion of Dr. H.M.D. is of greater probative value than the 
opinion of Dr. J.T.S.  

In opining that the veterans bladder cancer resulted from AO 
exposure, Dr. J.T.S. did not cite to studies, medical reports or 
journals, and/or treatises in support of his conclusion.  He 
offered no clinical substantiation for his conclusions.  His only 
rationale was that the veteran did not present with any of the 
typical risks for bladder cancer and that he could not understand 
why bladder cancer was not associated with AO exposure when 
prostate cancer was.  

The probative value of Dr. J.T.S.s rationale is weakened by Dr. 
S.D.W.s observation that the link between bladder cancer and risk 
factors was less direct than a disease like lung cancer.  He noted 
that he had seen a number of individuals without obvious risk 
factors who had developed the type of cancer that the veteran had.  

Dr. H.M.D.s opinion that the chances were low to none that the 
veterans bladder cancer resulted from AO exposure has greater 
probative value than the opinion of Dr. J.T.S.  This is because he 
supported his findings with citations to medical reports regarding 
veterans and AO exposure, namely the Veteran and Agent Orange 
Updates, which he concluded revealed a weak or no link between AO 
exposure and bladder cancer.  


In contrast to Dr. J.T.S., Dr. H.M.D. provided a specific 
rationale for his conclusion, noting specific findings he had made 
that lead to his conclusion.  Dr. J.T.S.s rationale was less 
specific.  He appeared to base his conclusion on the process of 
elimination by noting that the veteran did not have any of the 
risk factors commonly associated with bladder cancer.  He did not 
cite to any positive evidence indicating an actual link between 
bladder cancer and AO.  

Finally, the Board notes that Dr. H.M.D. certified that he had 
reviewed the claims folder, including Dr. J.T.S.s and Dr. 
S.D.W.s conclusions.  He referred to the evidence of record in 
his report.  There is no indication that Dr. J.T.S. reviewed the 
claims folder.  Dr. H.M.D.s opinion is therefore more thorough as 
it was based on a review of the veterans entire record.  

For all of the above reasons, the Board concludes that Dr. 
H.M.D.s opinion is of greater probative weight than the opinion 
of Dr. J.T.S.  See Owens v. Brown, 7 Vet. App. 429, 433 (1995) 
(holding that it is not error for the Board to favor opinion of 
one competent medical expert over that of another when the Board 
gives adequate statement of reasons and bases).  

The appellants representative questioned Dr. H.M.D.s finding 
that there was no literature to support Dr. J.T.S.s opinion about 
the relationship between bladder cancer and AO.  The 
representative contended that there was literature to support his 
opinion that established a direct link between such cancer and AO 
exposure.  The representative cited to the Veterans and Agent 
Orange Updates of 1994, 1996, and 1998 as being an example of such 
literature.  


The representative did not specifically quote or discuss where in 
these updates a link between AO and bladder cancer had been 
concluded.  Furthermore, the Board notes that the literature cited 
by the representative is precisely the same literature cited to by 
Dr. H.M.D. in rendering his conclusion.  The Board concludes that 
Dr. H.M.D. is more competent to comment on the contents of medical 
literature such as the Veterans and Agent Orange Updates than the 
appellants representative is, as he is a trained physician.  See 
Espiritu v. Derwinski, 2 Vet. App. 492, 494-495 (1992).  

The Board also notes that the treatises submitted by the appellant 
are of limited probative value.  One discusses a drug 
(chlornaphazine) that had been used polycythemia and Hodgkins 
lymphoma that was found to cause bladder cancer, while the other 
discusses the herbicides used in AO.  There is no discussion of a 
link or relationship between these substances and there is no 
other evidence in the record documenting such a relationship.  

The Board also notes that the appellants own assertions are of 
limited probative value because she is not medically competent to 
provide an opinion of sufficient probative value that would 
outweigh the clinical medical evidence against her claim.  While a 
lay person is competent to provide evidence on the occurrence of 
observable symptoms during and following service, such a lay 
person is not competent to make a medical diagnosis or render a 
medical opinion, which relates a medical disorder to a specific 
cause.  Espiritu v. Derwinski, 2 Vet. App. 492, 494-495 (1992).  

For these reasons, the Board finds that the evidence is not so 
evenly balanced as to require application of the benefit of the 
doubt in favor of the appellant.  Gilbert v. Derwinski, 1 Vet. 
App. 49, 56 (1990).  For these reasons and bases, the Board finds 
that a preponderance of the evidence of record establishes that 
the cause of the veterans death is not related to military 
service, either directly or proximately, including on the basis of 
AO exposure.  


ORDER

Entitlement to service connection for the cause of the veterans 
death is denied.  



		
	RONALD R. BOSCH
	Member, Board of Veterans' Appeals



